t c memo united_states tax_court grutman-mazler engineering inc petitioner v commissioner of internal revenue respondent docket no filed date gregory mazler an officer for petitioner jonathan sloat for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the taxable_year ended date the year at issue the sole issue for 1respondent also determined that petitioner was liable for additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively respondent concedes these additions to tax decision is whether petitioner is a qualified_personal_service_corporation subject_to a special flat 35-percent income_tax rate under sec_11 rather than the graduated income_tax rates for corporations under sec_11 we hold that petitioner is a qualified_personal_service_corporation findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner’s principal_place_of_business was california at the time it filed the petition petitioner is an engineering company incorporated in california in petitioner provides engineering services in the los angeles area including planning subdivisions specifically petitioner prepares grading plans designs plans for storm drains sewers streets water lines and utilities as well as prepares tract maps for subdivisions petitioner had two owners during the year at issue ruvin grutman mr grutman a registered civil engineer and licensed land surveyor owned percent of the value of petitioner’s stock while gregory mazler mr mazler owned the remaining percent mr mazler is not a registered civil engineer although he has a degree in engineering mr grutman performed engineering services for petitioner and also oversaw all of 2all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated petitioner’s activities during the year at issue petitioner had employees in total including mr grutman and mr mazler petitioner had a planning department that consisted of three employees the employees in the planning department were mr mazler veronica granovsky ms granovsky and eugene steinberg mr steinberg mr mazler’s duties included submitting tentative tract maps and grading plans to local governments for approval and also supervising the activities of ms granovsky and mr steinberg mr mazler performed some engineering services these services included presenting maps to planning departments in public hearings but these services constituted only a small portion of his workload ms granovsky’s and mr steinberg’s duties included assisting individuals performing petitioner’s engineering land surveying and mapping activities ms granovsky and mr steinberg also submitted designs plans specifications and engineering reports to local governments ms granovsky also coordinated the work of professional technical or special consultants mr steinberg was identified in petitioner’s organizational charts as ms granovsky’s assistant both ms granovsky and mr steinberg also 3the organizational chart submitted to the court as an exhibit refers to this department as the planning department mr grutman referred to this department as the processing department in his testimony we shall refer to this department as the planning department spent a small amount of time processing bonds for the engineering projects petitioner’s financial accounts did not account separately for the planning department or for income from processing plans through local governments petitioner’s ledgers differentiated income from civil engineering construction management land surveying and rental income but did not account separately for income of the planning department petitioner reported on its tax_return for the year at issue that it was engaged in engineering it reported that its taxable_income was subject_to the graduated income_tax rates for corporations under sec_11 respondent issued petitioner a deficiency_notice in which he determined that petitioner was a qualified_personal_service_corporation subject_to the flat 35-percent tax_rate under sec_11 the deficiency represents the increase in petitioner’s federal_income_tax that results from applying the flat 35-percent tax_rate to the amounts of taxable_income shown on the return for the year at issue petitioner timely filed a petition opinion we are asked to decide whether petitioner is a qualified_personal_service_corporation taxed at a flat 35-percent rate 4the flat 35-percent tax_rate set forth in sec_11 equals the highest marginal corporate tax_rate set forth in sec_11 for the year at issue under sec_11 rather than the graduated rates for corporations under sec_11 a qualified_personal_service_corporation is any corporation that satisfies a function test and an ownership test sec_448 and b i w w eure m d inc v commissioner tcmemo_2007_124 sec_1_448-1t and temporary income_tax regs fed reg date as amended by t d fed reg date and t d fed reg date petitioner argues that it is not a qualified_personal_service_corporation because it does not meet either the function test or the ownership test we disagree and find that petitioner satisfies both tests and is therefore a qualified_personal_service_corporation we shall consider each test in turn the ownership test the ownership test is met when percent or more of the corporation’s stock is held by employees performing services for the corporation in connection with activities involving a qualifying field sec_448 sec_1_448-1t temporary income_tax regs supra the qualifying field in this case is engineering including surveying and mapping see sec_1_448-1t temporary income_tax regs supra 5the court ruled at trial that petitioner had the burden_of_proof on brief petitioner asks the court to reconsider its ruling the court declines to reconsider its ruling the burden_of_proof remains with petitioner mr grutman owned percent of petitioner’s stock and mr mazler owned percent of petitioner’s stock during the year at issue mr grutman was a licensed engineer and land surveyor who performed engineering services for petitioner mr mazler had an engineering degree and performed at least some engineering services during the year at issue although it was just a small portion of his workload petitioner argues however that mr mazler’s ownership fails to meet the ownership test because his activities fit solely in the planning department not in the general engineering field we disagree first sec_448 requires only that the employees owning the stock perform services in connection with the qualifying field activities sec_448 there is no requirement in the ownership test that the stockholder-employees perform a certain percentage of their services or substantially_all of their services in the qualifying field or in connection with the qualifying field mr mazler’s performance of some engineering services during the year at issue therefore means that percent of the stock was held by employees who performed engineering services see id further as we shall more fully explain below the activities of the planning department constitute engineering activities or activities incident to engineering activities accordingly mr mazler’s activities in the planning department are also in a qualifying field we conclude that petitioner meets the ownership test because both owners of petitioner’s stock performed services in the engineering field the function test we shall now turn to the function test to meet the function test percent or more of employees’ time must be spent providing services in one of several enumerated fields including engineering sec_448 sec_1_448-1t temporary income_tax regs supra the performance of any activity incident to the actual performance of services in a qualifying field is considered the performance of services in that field under the function test sec_1_448-1t temporary income_tax regs supra activities incident to the performance of services in a qualifying field include the supervision of employees engaged in directly providing services to clients and performing administrative and support services incident to such activities id petitioner argues that it does not meet the function test because the activities of the planning department do not constitute engineering again we disagree engineering is not defined in sec_448 or the corresponding regulations we may examine state law to determine whether an activity is within a qualifying field see 128_tc_42 california law defines civil engineering as the following studies or activities in connection with fixed works a the economics of the use and design of materials of construction and the determination of their physical qualities b the supervision of the construction of engineering structures c the investigation of the laws phenomena and forces of nature d appraisals or valuations e the preparation or submission of designs plans and specifications and engineering reports f coordination of the work of professional technical or special consultants g creation preparation or modification of electronic or computerized data in the performance of the activities described in subdivisions a through f cal bus prof code sec west emphasis added accordingly under california law preparing and submitting designs plans and specifications and engineering reports and coordinating the work of consultants are civil engineering activities id activities incident to civil engineering activities are also qualifying activities sec_1 1t e i temporary income_tax regs supra accordingly activities that are incident to preparing and submitting designs plans and specifications and engineering reports also constitute qualifying activities id petitioner’s planning department undertook activities such as submitting designs plans tentative tract maps grading plans and engineering reports to local governments and coordinating other professionals each of these activities constitutes civil engineering under california law and is therefore a qualifying activity petitioner’s planning department also assisted and supported engineers in other departments this activity is incident to civil engineering activities and is also therefore a qualifying activity petitioner argues that civil engineering may only be performed by individuals with a civil engineering license and none of the planning department’s employees had a license petitioner’s argument is misplaced mr grutman a registered civil engineer oversaw all of petitioner’s operations a subordinate to a civil engineer is exempt from licensure if he or she performs only in that capacity cal bus prof code sec west supp the planning department employees’ lack of engineering licenses thus does not preclude them from performing qualifying activities see also rainbow tax serv inc v commissioner supra pincite rejecting argument that accountants cannot perform accounting services where they lack cpa licenses moreover even if we accepted petitioner’s argument that all the activities performed by the planning department were not qualifying activities petitioner has failed to prove that such activities exceeded percent of all employees’ time petitioner introduced incomplete time records for its employees petitioner produced timesheets for ms granovsky that covered the entire taxable_year but produced timesheets for mr steinberg only for date through the end of the taxable_year less than months petitioner produced no timesheets for mr mazler and no timesheets for the other employees who were not in the planning department the lack of evidence makes it impossible to determine that the activities of the planning department constituted more than percent of all the activities of petitioner petitioner’s failure to produce the time records of the other employees leads us to infer that if such evidence were introduced it would be unfavorable to petitioner see 6_tc_1158 affd 162_f2d_513 10th cir petitioner urges us to find that the planning department constituted more than percent of the employees by pointing out that dividing three employees by the total employees yields a number larger than percent we can do the math but we are unconvinced of the meaning of the result petitioner’s argument assumes that the employees in the planning department performed no services in qualifying fields which as discussed above is incorrect petitioner’s argument also assumes that each employee performed exactly the same amount of services for petitioner there is no evidence in the record to support this assumption petitioner relies on alron engg testing corp v commissioner tcmemo_2000_335 to support its argument that it is not a qualified_personal_service_corporation alron engg is distinguishable on many grounds the company in alron engg performed both engineering services and geotechnical testing services id we found in alron engg after examining wisconsin law that geotechnical testing did not constitute engineering id here on the other hand the activities performed by the planning department constitute civil engineering under california law and are therefore qualifying activities further relying on alron engg petitioner argues that petitioner could have separately negotiated to provide only the services of the planning department to customers without any corresponding engineering services this argument is of no moment the activities performed by the planning department constitute civil engineering under state law regardless of whether they were provided in separate contracts also unlike the taxpayer in alron engg petitioner did not separately account for the activities of the planning department in its books_and_records we conclude that petitioner satisfies the function test by having percent or more of its employees’ time spent providing engineering services or services incidental to engineering services we also conclude that petitioner satisfies the ownership test because all of its stock was held by employees performing services in connection with a qualifying field accordingly petitioner is a qualified_personal_service_corporation subject_to the flat_tax rate under sec_11 for the year at issue to reflect the foregoing decision will be entered for respondent
